FILE COPY




                                   Fourth Court of Appeals
                                           San Antonio, Texas
                                                   April 26, 2022

                                               No. 04-21-00331-CR

                                         John Darrick RITTENBERRY,
                                                    Appellant

                                                           v.

                                               The STATE of Texas,
                                                     Appellee

                         From the 198th Judicial District Court, Kerr County, Texas
                                         Trial Court No. B20109
                                 Honorable Rex Emerson, Judge Presiding


                                                   ORDER
       Appellant’s brief originally was due on December 29, 2021. On February 21, 2022, Mr.
Patrick Maguire, appellant’s appointed counsel, filed a “Motion to Abate Appeal and for
Appointment of New Counsel,” in which he stated he had a conflict of interest in representing
appellant.1 On February 1, 2022, we granted the motion and abated this case to the trial court for
appointment of new counsel. On April 22, 2022, a supplemental clerk’s record was filed
containing a copy of the trial court’s order appointing Mr. Oliver Neel as appellant’s counsel.

           Mr. Neel is ORDERED to file appellant’s brief no later than May 26, 2022.


                                                                 _________________________________
                                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of April, 2022.



                                                                 ___________________________________
                                                                 MICHAEL A. CRUZ, Clerk of Court


1   Counsel states he acted as the magistrate in appellant’s underlying criminal case in December 2019.